                                                               USDC SDNY
                                                               DOCUMENT
UNITED STATES DISTRICT COURT
                                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 :;        ~




ANTHONY ARRIAGA,

                              Plaintiff,

       -against-                                                   16-cv-1628 (NSR)

DR. DANA GAGE (N.Y.S. D.O.C.C.S. SING SING                     OPINION AND ORDER
C.F. HEALTH CARE PROVIDER) Individually;
C.O. ALVARADO (SING SING C.F.
CORRECTION OFFICER) Individually,

                              Defendants.


NELSON S. ROMAN, United States District Judge

       Plaintiff Anthony Arriaga ("Plaintiff'), proceeding pro se, commenced this action on

March 3, 2016, pursuant to 42 U.S.C. § 1983 for alleged Eighth and First Amendment violations,

(see Complaint, ("Compl."), ECF No. 2), against Defendants Dana Gage ("Dr. Gage"), Razia K.

Ferdous ("Dr. Ferdous"), Corrections Officer Alvarado ("Alvarado"), and Joshua Vematter ("Dr.

Vematter") (collectively, "Defendants"). On April 6, 2018, this Court ruled on Defendants' first

Motion to Dismiss the Complaint and a few other motions. (Opinion, ECF No. 79.) In its decision,

the Court: (1) dismissed the Complaint against Dr. Ferdous and Dr. Vematter with prejudice; (2)

dismissed the Complaint against Alvarado without prejudice; (3) dismissed all claims against

Defendants in their official capacities; (4) denied Plaintiffs Motion for a Preliminary Injunction

for failure to exhaust administrative remedies; (5) denied Plaintiffs Motion for Sanctions; and (6)

denied Defendants' Motion to Dismiss the Eighth and First Amendment claims against Dr. Gage.

The Court also granted Plaintiff permission to file an amended complaint for his claims against

Alvarado, which Plaintiff did on June 5, 2018. (See Amended Complaint, ("AC"), ECF No. 85.)



                                                    1
       Presently before the Court is Defendants’ Motion to Dismiss the AC. (Defendants’

Memorandum, (“Def. Mem.”), ECF No. 90.) For the following reasons, the motion is DENIED.

                                  FACTUAL BACKGROUND

       All plausible facts from the Complaint and Amended Complaint are accepted as true for

the purpose of this motion. The majority of background facts need not be repeated here, as they

are undisputed as characterized in the Court’s previous Order. (See Opinion, at 2-6.) Because the

Court granted Plaintiff leave to re-plead its claims against Alvarado, (id. at 20), the only facts

added are those that have been re-pleaded regarding Alvarado’s conduct.

       Plaintiff is an incarcerated pro se inmate at Sing Sing Correctional Facility. Plaintiff suffers

from herniated and bulging disks that cause him extreme back pain. In early April 2015, Plaintiff

began complaining about back pain to the nurses at sick call and sent letters to his then health care

provider, Dr. Ferdous, which went unanswered. On April 6, 2015, Plaintiff’s pain became so

intolerable that he was transferred to Montefiore Mount Vernon Hospital and admitted for three

days, unable to move. During his time there he was treated by Dr. Vernatter and underwent a CAT

scan, blood tests, and was prescribed Percocet and Baclofen for the pain. Dr. Vernatter told

Plaintiff he would also give him a shot for his back, which he purportedly never did.

       When Plaintiff returned to Sing Sing, he was admitted to the facility’s infirmary, which

later discharged him with a medical pass granting: daily showers, use of a cane, and relief from

work and sports. The pass expired on April 27, 2015, and although Plaintiff tried to renew it, he

was unsuccessful. In the subsequent months, Plaintiff was also treated by Dr. Gage. After tedious

efforts at getting a new medical pass, Dr. Ferdous issued a pass that allowed Plaintiff to take daily

showers, carry a cane, receive feed-up (where food is brought to the inmate’s cell), and wear

transitional lenses. This pass had to be signed by Dr. Gage. When she finally signed it, she only

permitted Plaintiff to use a cane. Dr. Gage was eventually demoted and remains a party to this suit.


                                                      2
        Facts Pertaining to Alvarado

        Plaintiff alleges that on May 26, 2015, while passing through the magnometer, Alvarado

maliciously and willfully confiscated his cane and his medical pass authorizing use of the cane

without authority to do so. Plaintiff then filed a grievance about the incident.

        Subsequently, on December 14, 2015, Alvarado again, allegedly intentionally and

maliciously, confiscated Plaintiff’s prescription glasses and wrote a misbehavior report (“First

Report”) against him. At a hearing related to the misbehavior report, Plaintiff was found guilty,

but the hearing officer ordered that Plaintiff receive his glasses. Plaintiff never received his glasses

because another Corrections Officer mailed them to Plaintiff’s mother. Plaintiff then filed another

grievance for how Alvarado interfered, denied, and changed Plaintiff’s medical treatment by

confiscating his glasses. Plaintiff also filed an Article 78 proceeding, challenging the determination

made in Plaintiff’s initial misbehavior report. The proceeding reversed the first disposition and

ruled in Plaintiff’s favor.

        Alvarado is not a medical staff member, Plaintiff’s Health Care Provider, nor an

Orthopedic Specialist. Plaintiff asserts that Alvarado was aware of Plaintiff’s medical condition

and was present numerous times when Plaintiff sought medical treatment due to his back pain and

saw Plaintiff walking with a cane, in pain, and bent forward. Plaintiff asserts that Alvarado never

consulted with medical staff, nor obtained authorization from them to wrongfully confiscate

Plaintiff’s cane and prescription eyeglasses.

        Plaintiff states that Alvarado knows that a medical pass is prescribed by medical staff for

medical treatment, and therefore, Alvarado abused his authority and disregarded Plaintiff’s

medical needs. Plaintiff also claims that Alvarado retaliated against Plaintiff for filing the Article

78 proceeding. Plaintiff claims that Alvarado did so by filing the second misbehavior report on

September 15, 2017 (“Second Report”). This led Plaintiff to file another Article 78 proceeding that


                                                       3
reversed the result of the Second Report in Alvarado’s favor. Plaintiff consequently seeks

monetary and punitive damages for his pain and suffering and for Alvarado’s “maliciousness.”

                                       LEGAL STANDARD

        Motion to Dismiss

        On a 12(b)(6) motion, dismissal is proper unless the complaint “contain[s] sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When

there are well-pled factual allegations in the complaint, “a court should assume their veracity and

then determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.

        The critical inquiry is whether the plaintiff has pled sufficient facts to nudge the claims

“across the line from conceivable to plausible.” Twombly, 550 U.S. at 555. A motion to dismiss

will be denied where the allegations “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

        Courts must construe pro se pleadings in a particularly liberal fashion, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them “to raise the strongest arguments that they suggest,”

Harris v. City of N.Y., 607 F.3d 18, 24 (2d Cir. 2010) (internal quotations and citation omitted).

Nevertheless, a pro se plaintiff’s pleading must contain factual allegations that sufficiently “raise

a right to relief above the speculative level,” Jackson v. N.Y.S. Dep’t of Labor, 709 F. Supp. 2d

218, 224 (S.D.N.Y. 2010), and the Court’s duty to construe the complaint liberally is not “the

equivalent of a duty to re-write it,” Geldzahler v. New York Medical College, 663 F. Supp. 2d 379,

387 (S.D.N.Y. 2009).

        Medical Deliberate Indifference

        A claim for inadequate medical care is born out of the Eighth Amendment’s protection

against cruel and unusual punishment. Caiozzo v. Koreman, 581 F.3d 63, 69 (2d Cir. 2009) (citing


                                                       4
Weyant v. Okst, 101 F.3d 845, 856 (2d Cir. 1996)). To be entitled to relief, a plaintiff must plead

and prove “deliberate indifference to his serious medical needs.” Hathaway v. Coughlin, 37 F.3d

63, 66 (2d Cir. 1994) (citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)) (alterations omitted).

       Deliberate indifference is a dual-pronged analysis requiring proof of both an objective and

subjective prong. Id. The objective prong mandates that the deprivation be, “in objective terms,

sufficiently serious.” Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (internal quotations

omitted). Then, to satisfy the subjective prong, a plaintiff must show that the official acted with

“a sufficiently culpable state of mind,” see Wilson v. Seiter, 501 U.S. 294, 298 (1991), in that the

official “must know of and disregard an excessive risk to inmate health or safety; [he] must both

be aware of facts from which the inference can be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011)

(quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

       Retaliation

       Prison officials are prohibited from retaliating against prisoners for exercising their

constitutional rights. See Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995). Courts should

consider retaliation claims with skepticism, Turner v. Sidorowicz, No. 12-CV-7048(NSR), 2014

WL 641454, at *10 (S.D.N.Y. Feb. 18, 2014), as they are “prone to abuse since prisoners can claim

retaliation for every decision they dislike,” Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996)

(quoting Flaherty v. Coughlin, 713 F.2d 10, 13 (2d Cir. 1983)) (internal quotations omitted). A

claim for retaliation is properly pled by allegations: “(1) that the speech or conduct at issue was

protected, (2) that the defendant took adverse action against the plaintiff, and (3) that there was a

causal connection between the protected speech and the adverse action.” Davis v. Goord, 320 F.3d




                                                     5
346, 352 (2d Cir. 2003) (quoting Dawes v. Walker, 239 F.3d 489, 492 (2d Cir. 2001)). It is well

settled that “the filing of prison grievances is a constitutionally protected activity.” Id.

        Qualified Immunity

        Absent abrogation by Congress, a state is immune from suit in federal court. Seminole

Tribe of Fla. v. Florida, 517 U.S. 44, 54-56 (1996). This immunity extends to “arms of the state,”

which includes “officers employed by agencies such as” DOCCS. Dube, 900 F.2d at 594-95.

Section 1983 claims against state officers in their official capacity are ripe for dismissal, as those

officials are not considered “person[s] within the meaning of the statute.” Id. (citing Reynolds v.

Barrett, 685 F.3d 193, 204 (2d Cir. 2012)).

        Further, “[q]ualified immunity shields government officials from liability for civil damages

as a result of their performance of discretionary functions.” Lennon v. Miller, 66 F.3d 416, 420 (2d

Cir. 1995). The shield operates insofar as government actors’ conduct “does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.” Id.

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 2738 (1982)). The immunity

protects a government actor if it was “objectively reasonable” for him to believe that his actions

were lawful at the time of the challenged act.” Id. (quoting Anderson v. Creighton, 483 U.S. 635,

641 107 S. Ct. 3034, 3039 97 L. Ed. 2d 523, 640 (1987). “The objective reasonableness test is

met—and the defendant is entitled to immunity—if ‘officers of reasonable competence could

disagree’ on the legality of the defendant's actions.” Id. (citation omitted).

                                           DISCUSSION

        Deliberate Indifference

        For Plaintiff to establish a prima facie case of deliberate indifference, he must satisfy both

the subjective and objective prongs of the deliberate indifference test for either the confiscation of

his cane, his eyeglasses, or both.


                                                       6
           A. Objective Prong

       The objective prong requires a two-part inquiry. Salahuddin v. Goord, 467 F.3d 263, 280

(2d Cir. 2006). First, there must be an actual “deprivation of adequate medical care,” id. at 279;

reasonable care is not a deprivation, see Farmer, 511 U.S. at 844-47. Then, the Court must

determine whether that deprivation is sufficiently serious—that is, whether it produces “a

condition of urgency [or] may produce death, degeneration, or extreme pain.” Hill, 657 F.3d at

122 (citing Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996)).

       Here, the fact that Plaintiff’s cane and eyeglasses were confiscated suffices as a

“deprivation.” That leaves the requirement that the deprivation be sufficiently serious such that it

results in a “condition of urgency” or produces “death, degeneration, or extreme pain.” Id.

       In its last decision, the Court already held that “Plaintiff has alleged severe back pain which

results from his herniated and bulging discs, a sufficiently serious condition [because] such

condition is associated with extreme pain and leads to degeneration.” (Order at 10) (citations

omitted). The Court also held that the central claim against Alvarado—that he “interfered with

Plaintiff’s medical treatment when he confiscated Plaintiff’s cane despite [Plaintiff] having a

medical pass for it” was an actual deprivation because “by confiscating his cane, Alvarado denied

him medical treatment.” (Id. at 11.) Hence, the Court has already found that Alvarado’s depriving

Plaintiff of his cane – a prescribed medical treatment for his herniated disks – fully satisfies the

objective prong for deliberate indifference. In this regard, nothing has changed.

       The Court next turns to Plaintiff’s eyeglasses. Here, it finds that Plaintiff’s repleaded

allegations add little beyond what was already in the Complaint. The Court finds that, as before,

the AC does not allege that Plaintiff’s eyeglasses were required to treat a “serious medical need”

related to vision. That is still the case, and Plaintiff has not elaborated, in his AC, what harm, if

any, the new deficiency has caused or will cause Plaintiff.


                                                     7
       In his brief, however, Plaintiff has added a few details relating to his need for glasses,

including that he was “prescribed transition eyeglasses for reading” and “transition lenses due to

headaches when out in the sun.” (Pl. Opp. at 5-6.) He also claims that he “suffered headaches at

the times when he was outdoors under the sun and was unable to do certain job assignment related

duties (read documents, briefs, do legal research, etc…), college homework… and everyday

reading.” (Id.) Defendants argue that such allegations do not make Plaintiff’s condition

“sufficiently serious” (Def. Rep. at 4.) Unlike the case Plaintiff cites, they state “Plaintiff does not

allege that the alleged headaches were debilitating or cause him severe and constant pain.” (Id.)

       The Court agrees. Even forgiving the fact that these additional facts appear in Plaintiff’s

brief and not the AC, see Rodriguez v. Rodriguez, No. 10-cv-891, 2013 WL 4779639 (S.D.N.Y.

July 8, 2013) (permitting court to consider factual allegations contained in a pro se litigant’s

opposition papers that were not in four corners of complaint), such allegations do not rise to the

level of severity found in Koehl v. Dalsheim, 85 F.3d 86, 87 (2d Cir. 1996), nor the general level

of severity contemplated by the Eighth Amendment. Cf. Beauvoir v. Falco, 345 F. Supp. 3d 350,

373 (S.D.N.Y. 2018) (NSR) (explaining that the Eight Amendment prohibits unduly harsh

penalties not de minimus deprivations).

       Accordingly, Plaintiff’s claims based on the deprivation of his eyeglasses do not meet the

objective prong of the deliberate indifference test as currently pleaded. Therefore, the Court

continues its analysis with regards to Alvarado’s confiscating Plaintiff’s cane and medical passes.

           B. Subjective Prong

       Where deliberate indifference is concerned, negligence or medical malpractice will not

“rise to the level of a constitutional violation unless the malpractice involves culpable

recklessness.” Hill, 657 F.3d at 123 (citing Chance, 143 F.3d at 703) (internal quotations and

alterations omitted). Relatedly, where a prisoner “receives adequate treatment”, he “does not have


                                                       8
the right to choose” the treatment he receives. Id. (citing Estelle, 429 U.S. 97); see also Chance,

143 F.3d at 703 (noting that a prisoner’s preference for different treatment does not rise to the level

of an Eighth Amendment violation).

       By a thread, Plaintiff has satisfied the subjective prong regarding Alvarado’s confiscation

of his cane. The AC alleges slightly more detail about Alvarado’s mental state than it did

previously – and not by simply inserting the conclusory boilerplate language that Alvarado

“intentionally and maliciously discriminated with willful or wanton negligence or recklessness or

conscious disregard of Plaintiff’s rights or conduct so reckless as to amount to such disregard with

evil motive or intent, deliberate indifference….” Rather, the AC substantively adds:

   •   “This defendant was aware of Plaintiff’s medical condition when he was present
       numerous times when Plaintiff had to seek medical treatment due to his back pain;
       including when correction staff would occasionally inquire when Plaintiff was seen
       walking with a cane in severe pain and bent forward.”

   •   “Alvarado never consulted with medical or obtained authorization from medical staff
       to wrongfully and illegally confiscate … Plaintiff’s cane and prescription eyeglasses
       on two (2) separate occasions; changing and denying Plaintiff’s prescribed medical
       care/treatment.”

       These statements allow Plaintiff to overcome the flaws from his previous pleadings, which

relayed that Alvarado had only once tried to confiscate an item for which Plaintiff had a medical

need and had done so under the guidance of medical authority. The new allegations assert that

Alvarado’s conduct was subjective similarly to Dr. Gage’s and constituted “a deliberate choice to

deny the treatment.” (See Opinion at 13-15.) Therefore, Alvarado’s confiscating Plaintiff’s cane

and medical passes are plausibly alleged violations of his Eighth Amendment rights. Accordingly,

Defendant’s motion to dismiss Plaintiff’s Eighth Amendment claim against Alvarado is denied.

       Retaliation

       A claim for retaliation is properly pled by allegations: “(1) that the speech or conduct at

issue was protected, (2) that the defendant took adverse action against the plaintiff, and (3) that


                                                      9
there was a causal connection between the protected speech and the adverse action.” Davis v.

Goord, 320 F.3d 346, 352 (2d Cir. 2003) (quoting Dawes v. Walker, 239 F.3d 489, 492 (2d Cir.

2001)). Further, “[t]he causal connection must be sufficient to support an inference that the

protected conduct played a substantial part in the adverse action.” Baskerville v. Blot, 224 F.Supp.

2d 723, 732 (S.D.N.Y. 2002).

        Turning to the first requirement, it is well settled that “the filing of prison grievances is a

constitutionally protected activity”, see Davis, 320 F.3d at 352; thus, Plaintiff’s allegations that he

filed two grievances against Alvarado satisfy the first prong.

        Focusing next on the adverse action, Plaintiff has pled this too. To be adverse, the

retaliatory conduct must “deter a similarly situated individual of ordinary firmness from exercising

his or her constitutional rights;” if not, “the retaliatory act is simply de minimis . . . .” Id. at 353.

The test is objective and applies “even where a particular plaintiff was not himself subjectively

deterred.” Gill v. Pidlypchak, 389 F.3d 379, 381 (2d Cir. 2004).

        Construing Plaintiff’s complaint liberally, Plaintiff claims that Alvarado retaliated against

him by: 1) confiscating his prescription glasses and medical passes for his cane, bus, and shower;

and 2) by filing two false misbehavior reports against him. (AC at 6-8.) Both of these qualify as

adverse actions. See Williams v. Fisher, No. 02-CV-4558(LMM), 2003 WL 22170610, at *11

(S.D.N.Y. Sept. 18, 2003) (finding revocation of necessary medical rehabilitative treatment

enough for adverse action); Arriaga v. Gage, No. 16-CV-1628 (NSR), 2018 WL 1750320

(S.D.N.Y. Apr. 6, 2018) (finding that interferences with Plaintiff’s medical passes constituted

adverse actions).

        This leaves the last prong—that there be a causal connection between the protected speech

and the adverse action. Defendants argue that there is no causal connection between the Plaintiff’s

grievance that was filed on May 2015 and Alvarado’s misbehavior report that was filed seven


                                                       10
months later in December 2015. (Def. Mem. at 7.) They also argue that there is no connection

between the misbehavior report that Alvarado filed in September 2017, which was more than a

year after Plaintiff filed his second grievance. (Id. at 8.)

        The Court disagrees with the Defendants. The facts reflect that Plaintiff filed his first

grievance on May 13, 2015, which regarded his being unable to get his medical passes signed.

Alvarado confiscated Plaintiff’s cane and medical passes on May 26, 2015. Thus, Alvarado’s first

set of allegedly retaliatory acts took place less than two weeks after Plaintiff engaged in

constitutionally protected activity and easily satisfy a showing of causation.

        The purported retaliation related to Plaintiff’s second grievance is harder to see. While the

AC reflects that Plaintiff filed a grievance in response to the December 14, 2015 incident, shortly

after Alvarado confiscated Plaintiff’s glasses and issued the first misbehavior report, there is no

date provided for when the second grievance was filed and when the related Article 78 proceeding

commenced or culminated. Absent any additional facts regarding the temporal proximity of

Plaintiff’s second grievance and Alvarado’s second misbehavior report, the Court finds it near

impossible to find a causal relationship sufficient to support retaliation based on timing alone.

        That said, the series of events with Alvarado’s pattern of repeatedly filing misbehavior

reports shortly after Plaintiff files grievances related to his medical needs, in conjunction with the

repeated outcomes of the Article 78 hearings, certainly support a theory of retaliation, particularly

since Alvarado filed his first misbehavior report hardly two weeks after Plaintiff’s first grievance.

Accordingly, Defendant’s Motion to Dismiss the retaliation claim against Alvarado is denied.

        Qualified Immunity

        The Court already ruled in its last decision that qualified immunity protects each Defendant

in their official capacity. The issue here is whether there are enough facts to establish that Alvarado

was acting in his official capacity, and not according to his personal prerogative.


                                                       11
        Defendant argues that Alvarado is entitled to qualified immunity because in addition to

Plaintiff not establishing the violation of a clearly protected constitutional right, “the facts alleged

do not plausibly show that Plaintiff suffered a sufficiently serious deprivation of medical care to

due to CO Alvarado’s alleged deliberate indifference.” (Def. Mem. at 9) (emphasis added). In

other words, Defendant argues, “the facts alleged do not establish that CO Alvarado personally

made the decision to confiscate Plaintiff’s cane and/or eyeglasses.” (Id.) (emphasis added).

Defendant adds that Alvarado is entitled to qualified immunity “for the additional reasons that he

reasonably believed that confiscating Plaintiff’s cane upon the direction of medical staff did not

violate any clearly established federal right belonging to the Plaintiff.” (Id.)

        The Court has already found that Plaintiff’s constitutional rights were violated. Hence,

Defendant’s first argument is a non-starter. As to the argument that the alleged facts reflect that

Alvarado did not personally make the decision to confiscate Plaintiff’s cane or eyeglasses, but did

so upon the direction of medical staff, the AC states otherwise:

    •   “Alvarado… intentionally and maliciously discriminated…by confiscating my cane
        and medical passes for my cane, bus, shower, etc… (allegedly under the direction of
        ‘medical staff’)” (AC at 6.)

    •   “Alvarado had no authority to change or take away my medical treatment since he is
        not my doctor; nor can medical staff give him authorization to do so.” (Id.)

    •   “Alvarado never consulted with medical or obtained authorization from medical staff
        to wrongfully and illegally confiscate (these confiscations are outside the scope of
        Defendant’s job duties and violations of law) Plaintiff’s cane and prescription
        eyeglasses…” (Id. at 7.)

    •   “Alvarado does not claim that he consulted with medical staff nor is there any evidence
        to support this lie.” (Id.)

        Giving the AC a liberal construction, it certainly alleges that Alvarado made these

decisions independently, and based on no oral or written authority from any medical staff, despite

his statements to the contrary. On these facts, Defendant’s claim of qualified immunity cannot

stand. Hence, the motion to dismiss the other claims on this basis, too, is denied.
                                                      12
                                          CONCLUSION

       For the foregoing reasons, Defendant's Motion is DENIED. The Clerk of the Court is

respectfully directed to terminate the Motion at ECF No. 90. Alvarado is directed to file an answer

on before May 24, 2019.

       After filing an answer, Defendant is directed to confer with Plaintiff and submit a

completed case management to the Court by June 14, 2019. The Clerk of the Court is respectfully

directed to mail a copy of this Order to Plaintiff at his address as listed on ECF.



Dated: May 9, 2019                                     SO ORDERED:
White Plains, New York

                                                          it::!ELSON S. ROMAN
                                                        United States District Judge




                                                      13
